DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2-6, 9, 12-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-8, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (PGPUB 20140355134).

Regarding claim 1, Sekine discloses an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: 
a first lens (L1) having positive refractive power (Table 9); 
a second lens (L2) having negative refractive power (Table 9); 
a third lens (L3) having refractive power with an object-side surface being concave and an image-side surface being convex (Table 9 where the third lens is aspheric with both concave and convex portions on the object-side surface); 
a fourth lens (L4) having refractive power (Table 9); 
a fifth lens (L5) having positive refractive power with an object-side surface being convex
(Table 9); and 
a sixth lens (L6) having negative refractive power with an object-side surface being concave and an image-side surface being concave (Table 9); 
wherein f*tan(Semi-FOV) > 4.4 mm (Table 9 where f = 6.909 and tan(41)=0.87 giving 6.00), 
where f is an effective focal length of the optical imaging system, Semi-FOV is half of a maximum field-of-view angle of the optical imaging system, TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging system, ImgH is half of a diagonal length of an effective pixel region on the imaging plane, and EPD is an entrance pupil diameter of the optical imaging system.
Sekine does not disclose wherein the expression TTL*f/(ImgH*EPD) < 2.7 is satisfied.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust at least one of TTL, f, ImgH and EPD to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would seek to adjust the variables above motivated by reducing the size of the device.

Regarding claim 7, Sekine does not disclose wherein 0.2 < f/(f1-f2) < 0.5, where f is the effective focal length of the optical imaging system, f1 is an effective focal length of the first lens, and f2 is an effective focal length of the second lens. However, Sekine teaches f/(f1-f2) = 0.56, which is a difference of 0.06 from the claimed range and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust f1 and/or f2 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 8, Sekine discloses wherein 0.3 < R12/f < 0.8 (Table 9 where R12 = 3.815 and f = 6.909 giving 0.55), where R12 is a radius of curvature of the image-side surface of the sixth lens and f is the effective focal length of the optical imaging system.

Regarding claim 11, Sekine discloses an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: 
a first lens (L1) having positive refractive power (Table 9); 
a second lens (L2) having negative refractive power (Table 9); 
a third lens (L3) having refractive power with an object-side surface being concave and an image-side surface being convex (Table 9 where the third lens is aspheric with both concave and convex portions on the object-side surface); 
a fourth lens (L4) having refractive power (Table 9); 
a fifth lens (L5) having positive refractive power with an object-side surface being convex
(Table 9); and 
a sixth lens (L6) having negative refractive power with an object-side surface being concave and an image-side surface being concave (Table 9); 
wherein f*tan(Semi-FOV) > 4.4 mm (Table 9 where f = 6.909 and tan(41)=0.87 giving 6.00), 
where f is an effective focal length of the optical imaging system, Semi-FOV is half of a maximum field-of-view angle of the optical imaging system, TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging system, ImgH is half of a diagonal length of an effective pixel region on the imaging plane, and EPD is an entrance pupil diameter of the optical imaging system.
Sekine does not disclose wherein the expression 1.5 < T56/TTL*10 < 1.7 is satisfied.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust at least one of TTL and T56 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would seek to adjust the variables above motivated by reducing the size of the device.
Regarding claim 17, Sekine does not disclose wherein 0.2 < f/(f1-f2) < 0.5, where f is the effective focal length of the optical imaging system, f1 is an effective focal length of the first lens, and f2 is an effective focal length of the second lens. However, Sekine teaches f/(f1-f2) = 0.56, which is a difference of 0.06 from the claimed range and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust f1 and/or f2 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 18, Sekine discloses wherein 0.3 < R12/f < 0.8 (Table 9 where R12 = 3.815 and f = 6.909 giving 0.55), where R12 is a radius of curvature of the image-side surface of the sixth lens and f is the effective focal length of the optical imaging system.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Sun (PGPUB 20150253547).

Regarding claim 10, Sekine discloses wherein the object-side surface of the first lens is convex; an image-side surface of the second lens is concave; and an image-side surface of the fifth lens is convex (Table 9 and Fig. 17).
Sekine does not disclose wherein the first lens image-side surface is concave. 
However, Sun teaches a similar lens system having a +, -, +, +, +, - power arrangement wherein the object-side surface of the first lens is convex and an image-side surface of the first lens is concave; an image-side surface of the second lens is concave; and an image-side surface of the fifth lens is convex (At least Example 1 and Table 1).

Regarding claim 20, Sekine discloses wherein the object-side surface of the first lens is convex; an image-side surface of the second lens is concave; and an image-side surface of the fifth lens is convex (Table 9 and Fig. 17).
Sekine does not disclose wherein the first lens image-side surface is concave. 
However, Sun teaches a similar lens system having a +, -, +, +, +, - power arrangement wherein the object-side surface of the first lens is convex and an image-side surface of the first lens is concave; an image-side surface of the second lens is concave; and an image-side surface of the fifth lens is convex (At least Example 1 and Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872